Citation Nr: 1438045	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, diagnosed as avascular boney necrosis of the left wrist.  

2.  Entitlement to a rating in excess of 10 percent for right knee strain with crepitus.  

3.  Entitlement to a rating in excess of 10 percent for left knee strain with crepitus.  


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2009 to May 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2011 and July 2012 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On substantive appeal forms (VA Form 9) pertaining to all issues on appeal, which were received in July 2013, the Veteran requested a Board videoconference hearing at the RO.  It does not appear that the RO took any action on the Veteran's request for a Board hearing before it transferred her claims file to the Board for its review.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

